                                          Case 4:18-cv-06650-HSG Document 44 Filed 04/30/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MAURICE GODOY,                                      Case No. 18-cv-06650-HSG
                                   8                    Plaintiff,                           ORDER DENYING LEAVE TO
                                                                                             PROCEED IN FORMA PAUPERIS ON
                                   9              v.                                         APPEAL
                                  10     EDMUND GERRY BROWN, et al.,                         Re: Dkt. No. 43
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, a California prisoner, filed this pro se civil rights action pursuant to 42 U.S.C.

                                  14   § 1983. Pursuant to the April 27, 2020 referral notice from the United States Court of Appeals for

                                  15   the Ninth Circuit, the Court finds that the appeal is not taken in good faith and therefore leave to

                                  16   proceed in forma pauperis on appeal is DENIED and plaintiff’s in forma pauperis status is

                                  17   REVOKED. See 28 U.S.C. § 1915(a)(3); Hooker v. American Airlines, 302 F.3d 1091, 1092 (9th

                                  18   Cir. 2002). This case remains closed. The Clerk shall transmit a copy of this order to the Court of

                                  19   Appeals.

                                  20          IT IS SO ORDERED.

                                  21   Dated: 4/30/2020

                                  22                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  23                                                    United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
